Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 08/24/22 was filed after the mailing date of the Notice of Allowance on 06/13/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.         Claims 1-4 and 6-43 are allowed.
4.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
5.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.         The following is a statement of reasons for allowance: 
Regarding claims 1. 16, 29, 30, 34  and 39, the prior art of record, specifically Tang et al (US 2016039437)( see IDS) teaches in [0061], a combined timing offset ctoffs and an associated timing offset quality indicator ctoffs_qual are generated based on the combined channel profile h.sub.c[k],  [0082]-[0090]): receiving and preprocessing, estimating the timing offset and TOE quality indicator and frequency offset and FOE quality indicator for each of the plurality of channels, combining the plurality of estimated timing offsets and frequency offsets generated for the plurality of channels and generating a timing adjustment value and a frequency adjustment value, compensating for the timing offset and the frequency offset at the receiver. And the associated timing offset quality indicator ctoffs_qual may be SNR or SINR (which can be used to generate CQI) of the combined channel profile.
Wu et al (US 20160381697)(see IDS) teaches a method for feeding back CQI and further discloses that (see figs,9 and 10) the resource which would be used for transmitting CQI is determined by the quantity of the antenna ports, if the number of the antenna ports is larger than a preset threshold, the CQI is transmitted by continuous resource scheduling and if less than the same, an non-continuous resource scheduling is used. In step 901, UE determined the CQI feedback granularity according to system bandwidth, CQI feedback scheme, and the quantity information about the antenna ports, in step 902, UE feeds back the CQI to the network side according to the granularity.
Nayeb Nazar et al (US 20160301454) teaches a base station may precode wireless transmit/receive unit (WTRU)-specific reference signals and data that are transmitted to a WTRU using a randomly selected precoder. The precoder may be selected based on a predefined precoder selection sequence or by the base station. A different precoder may be applied to different resource blocks (RBs). In claim 20, wherein a precoding granularity for the dedicated reference signals is different than a precoding granularity for the data. In [0061], (e.g., the WTRU may receive the DM-RS precoding information via radio resource control (RRC) signaling or the DM-RS precoding may be fixed in the specifications)).
Zhang et al (US 20140185699) teaches in abstract the transmitter may transmit data streams to the receiver by using the precoding matrices W, and selects the precoding matrices W by taking a resource block (RB) as a granularity, so as to support DM-RS demodulation.
WO-2015176209 (see IDS) teaches a User Equipment (UE) for Receiving Data such as Channel State Information from Network Node and has Transmission Unit that is configured for transmitting channel Quality in channel quality message to Network Node.
 CHEN et al (US 20120270535)( see IDS) teaches method of implicit channel state information (CSI) feedback for communication between base station (eNB) and user equipment (UE).
Takeda et al (US 20150229454)(see IDS) teaches in [0008], the user terminal determines a radio resource for an uplink control channel that is used to transmit delivery acknowledgment information of the downlink shared data channel, based on an offset value that is associated with the resource identifier.
However, none of the prior arts cited alone or in combination provides the motivation to teach wherein at least one of the time offset value or the precoder cycling granularity value are configured via a medium access control (MAC) control element (CE), or a radio resource control (RRC) message, or downlink control information (DCI); generating the CQI based at least in part on at least one of the determined time offset value or the determined precoder cycling granularity value; and transmitting, in a channel state information (CSI) report, the generated CQI as recited in claims 1 and 29 ; 
wherein at least one of the time offset value or the precoder cyclin2 granularity value are configured via a medium access control (MAC) control element (CE), or a radio resource control (RRC) message, or downlink control information (DCI); determining a transmission scheme used for generating the CQI based at least in part on at least one of the time offset value or the precoder cycling granularity value; and performing link adaptation based at least in part on the determined transmission scheme and the CSI report as recited in 16 and similarly in claim 30; 
determine a precoder cycling granularity value associated with a
transmission scheme for channel quality information (CQI), wherein the precoder cycling granularity value is configured via a radio resource control (RRC) message;
generate the CQI based at least in part on the determined precoder cycling granularity value; and transmit, in a channel state information (CSD report, the generated CQI as recited in claim 34 and 
determining a precoder cycling granularity value associated with a transmission scheme for channel quality information (CQI), wherein the precoder cycling granularity value is configured via a radio resource control (RRC) message; generating the CQI based at least in part on the determined precoder cycling granularity value; and transmitting, in a channel state information (CSI) report, the generated CQI as recited in claim 39.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        September 7, 2022